                                                                                      Case 2:20-cv-00301-GMN-BNW Document 8 Filed 03/23/20 Page 1 of 5



                                                                                  1   MICHAEL A. FREIMANN, ESQ.
                                                                                      (pro hac vice forthcoming)
                                                                                  2   mfrieman@bhfs.com
                                                                                      TRAVIS F. CHANCE, ESQ., Nevada Bar No. 13800
                                                                                  3   tchance@bhfs.com
                                                                                      EMILY L. DYER, ESQ., Nevada Bar No. 14512
                                                                                  4   edyer@bhfs.com
                                                                                      BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                  5   100 North City Parkway, Suite 1600
                                                                                      Las Vegas, NV 89106-4614
                                                                                  6   Telephone: 702.382.2101
                                                                                      Facsimile: 702.382.8135
                                                                                  7
                                                                                      Attorneys for Defendants Wynn Resorts, Limited;
                                                                                  8   Wynn Resorts Holdings, LLC; Wynn America Group,
                                                                                      LLC; Wynn Las Vegas Holdings, LLC; Wynn Las
                                                                                  9   Vegas, LLC
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10

                                                                                 11                                 UNITED STATES DISTRICT COURT
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12                                         DISTRICT OF NEVADA
                                                      702.382.2101




                                                                                 13   ALEXANDER XAVIER JARAMILLO,                     CASE NO.: 2:20-CV-00301-GMN-BNW
                                                                                 14                           Plaintiff,
                                                                                      v.
                                                                                 15                                                        WYNN RESORTS, LIMITED, WYNN
                                                                                      WYNN RESORTS, LIMITED; WYNN                          RESORTS HOLDINGS, LLC, WYNN
                                                                                 16   RESORTS HOLDINGS, LLC; WYNN                         AMERICA GROUP, LLC, WYNN LAS
                                                                                      AMERICA GROUP, LLC; WYNN LAS                        VEGAS HOLDINGS, LLC, WYNN LAS
                                                                                 17   VEGAS HOLDINGS, LLC; WYNN LAS                      VEGAS, LLC’S PROPOSED DISCOVERY
                                                                                      VEGAS, LLC; DOES I THROUGH X                                     PLAN
                                                                                 18   INCLUSIVE, AND ROE BUSINESS
                                                                                      ENTITIES I THROUGH X INCLUSIVE,                    SUBMITTED IN COMPLIANCE WITH
                                                                                 19                                                                LR-26-1(B)
                                                                                                              Defendants.
                                                                                 20

                                                                                 21              Defendants WYNN RESORTS, LIMITED, WYNN RESORTS HOLDINGS, LLC,

                                                                                 22   WYNN AMERICA GROUP, LLC, WYNN LAS VEGAS HOLDINGS, LLC, and WYNN LAS

                                                                                 23   VEGAS, LLC (collectively referred to as “Wynn” or “Defendants”), by and through their

                                                                                 24   undersigned counsel of record Michael A. Freimann, Esq. (pro hac vice forthcoming), Travis F.

                                                                                 25   Chance, Esq., and Emily L. Dyer, Esq., of the law firm of Brownstein Hyatt Farber Schreck, LLP,

                                                                                 26   hereby files this discovery plan in compliance with Local Rule 26-1(b):

                                                                                 27              1.    Meet and Confer.

                                                                                 28              On February 21, 2020, the parties held a telephonic conference wherein Defendants’
                                                                                      20444171

                                                                                                                                     1
                                                                                      Case 2:20-cv-00301-GMN-BNW Document 8 Filed 03/23/20 Page 2 of 5



                                                                                  1   counsel informed Plaintiff that they intended to file a dispositive motion and requested that

                                                                                  2   Plaintiff stipulate to stay discovery pending resolution of Defendants’ forthcoming dispositive

                                                                                  3   motion. Plaintiff, who was representing himself pro se at the time, informed Defendants’ counsel

                                                                                  4   that he would consider the request and advise accordingly. Nelson Jaramillo, Esq., Plaintiff’s

                                                                                  5   brother and an attorney in Texas, contacted Defendants’ counsel on March 4, 2020 and advised

                                                                                  6   that he did not think Plaintiff would agree to stay discovery.

                                                                                  7              On March 6th and 12th, 2020, Defendants’ counsel relayed the conversation to Plaintiff

                                                                                  8   and asked Plaintiff to confirm whether he would agree to stay discovery.            Plaintiff never

                                                                                  9   confirmed whether he would agree to stay discovery.              On March 23, 2020, counsel for
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   Defendants followed up with Nelson Jaramillo, Esq., who had since advised that he would be

                                                                                 11   assisting in Plaintiff’s representation for this matter. Counsel for Defendants noted that March 23,
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   2020 was the last day for the parties to meet and confer pursuant to Federal Rule of Civil
                                                      702.382.2101




                                                                                 13   Procedure (“FRCP”) 26(f), reiterated Defendants’ position as to a stay of discovery, and

                                                                                 14   requested that Mr. Jaramillo call them to discuss the same. Counsel for Defendants did not hear

                                                                                 15   from Mr. Jaramillo by 5:00 p.m. on March 23, 2020 and, therefore, submit their own proposed

                                                                                 16   discovery plan.

                                                                                 17              As a global point related to discovery, and as noted above, Defendants intend to file a

                                                                                 18   Motion for Summary Judgment (the “Motion”) that is dispositive of all of Plaintiff’s claims in

                                                                                 19   this case. The Motion is intended to be filed in the coming one to two weeks from the date of this
                                                                                 20   submission. In addition, Defendants intend to concurrently file a Motion to Stay Discovery,

                                                                                 21   seeking a stay of all discovery pending disposition of the Motion. Pursuant to FRCP 26(f) and

                                                                                 22   Local Rule 26-1(a), Defendants attempted to hold a telephonic conference on March 23, 2020, per

                                                                                 23   the above. Plaintiff’s counsel did not respond to Defendants’ request for a further meet and

                                                                                 24   confer conference.

                                                                                 25              2.     Pre-Discovery Disclosures. Defendants’ position is that discovery should be

                                                                                 26   stayed pending disposition of the Motion they intend to file in the coming weeks. Defendants also

                                                                                 27   intend to move to stay discovery concurrently with filing that Motion.
                                                                                 28
                                                                                      20444171

                                                                                                                                        2
                                                                                      Case 2:20-cv-00301-GMN-BNW Document 8 Filed 03/23/20 Page 3 of 5



                                                                                  1              3.       Discovery Cut-Off Date. Defendants’ position is that discovery should be stayed

                                                                                  2   pending disposition of the Motion they intend to file in the coming weeks. Defendants also intend

                                                                                  3   to move to stay discovery concurrently with filing that Motion.

                                                                                  4              4.       Disclosure of Experts. Defendants’ position is that discovery should be stayed

                                                                                  5   pending disposition of the Motion they intend to file in the coming weeks. Defendants also intend

                                                                                  6   to move to stay discovery concurrently with filing that Motion.

                                                                                  7                          a. Expert Reports. Defendants’ position is that discovery should be stayed

                                                                                  8   pending disposition of the Motion they intend to file in the coming weeks. Defendants also intend

                                                                                  9   to move to stay discovery concurrently with filing that Motion.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10                          b. Rebuttal Expert Reports. Defendants’ position is that discovery should

                                                                                 11   be stayed pending disposition of the Motion they intend to file in the coming weeks. Defendants
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   also intend to move to stay discovery concurrently with filing that Motion.
                                                      702.382.2101




                                                                                 13              5.       Other Items.

                                                                                 14                          a. Amending Pleadings and Adding Parties. Defendants’ position is that

                                                                                 15   discovery should be stayed pending disposition of the Motion they intend to file in the coming

                                                                                 16   weeks. Defendants also intend to move to stay discovery concurrently with filing that Motion.

                                                                                 17                          b. Interim Status Report. Defendants’ position is that discovery should be

                                                                                 18   stayed pending disposition of the Motion they intend to file in the coming weeks. Defendants also

                                                                                 19   intend to move to stay discovery concurrently with filing that Motion.
                                                                                 20                          c. Pretrial Order. Defendants’ position is that discovery should be stayed

                                                                                 21   pending disposition of the Motion they intend to file in the coming weeks. Defendants also intend

                                                                                 22   to move to stay discovery concurrently with filing that Motion.

                                                                                 23                          d. Extensions or Modification of the Discovery Plan and Scheduling

                                                                                 24   Order.          Local Rule 26-4 governs modifications or extensions of this discovery plan and

                                                                                 25   scheduling order. Any stipulation or motion must be made not later than 21 days before the

                                                                                 26   discovery cut-off date and must comply fully with Local Rule 26-4.

                                                                                 27                          e. Alternative Dispute Resolution. Because Plaintiff failed to participate in
                                                                                 28   a further meet and confer conference, the parties did not meet and confer about the possibility of
                                                                                      20444171

                                                                                                                                         3
                                                                                      Case 2:20-cv-00301-GMN-BNW Document 8 Filed 03/23/20 Page 4 of 5



                                                                                  1   using alternative dispute-resolution processes. Defendants do not consent to such alternative

                                                                                  2   forms of case disposition at this time, given their intent to file the dispositive Motion.

                                                                                  3                        f. Alternative Forms of Case Disposition.           Because Plaintiff failed to

                                                                                  4   participate in a meet and confer conference, the parties did not meet and confer about the

                                                                                  5   possibility of using alternative forms of case disposition, namely a trial by a magistrate judge

                                                                                  6   under 28 U.S.C. § 636(c) and FRCP 73 and the use of the Short Trial Program (General Order

                                                                                  7   2013-01). Defendants do not consent to such alternative forms of case disposition at this time,

                                                                                  8   given their intent to file the dispositive Motion.

                                                                                  9                        g. Electronic Evidence. Because Plaintiff failed to participate in a meet and
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   confer conference, the parties did not meet and confer about whether to produce electronic

                                                                                 11   evidence in accordance with an electronically stored information (“ESI”) protocol. At this time,
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   Defendants do not anticipate any need for an ESI protocol, given their intent to file the dispositive
                                                      702.382.2101




                                                                                 13   Motion. Should that Motion be denied, Defendants will revisit whether an ESI protocol is

                                                                                 14   appropriate for this case.

                                                                                 15                        h. Stipulated Protective Order. Because Plaintiff failed to participate in a

                                                                                 16   meet and confer conference, the parties did not meet and confer about whether to execute a

                                                                                 17   Stipulated Protective Order (“SPO”) to govern the disclosure and production of their respective

                                                                                 18   ESI and documents. At this time, Defendants do not anticipate any need for a SPO, given their

                                                                                 19   intent to file the dispositive Motion. Should that Motion be denied, Defendants will revisit
                                                                                 20   whether a SPO is appropriate for this case.

                                                                                 21              DATED this 23rd day of March, 2020.

                                                                                 22                                          BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                 23                                          BY: /s/ Travis F. Chance
                                                                                                                             MICHAEL A. FREIMANN, ESQ.
                                                                                 24                                          (pro hac vice forthcoming)
                                                                                                                             TRAVIS F. CHANCE, ESQ., Nevada Bar No. 13800
                                                                                 25                                          EMILY L. DYER, ESQ., Nevada Bar No. 14512
                                                                                 26                                          Attorneys for Defendants Wynn Resorts, Limited; Wynn
                                                                                                                             Resorts Holdings, LLC; Wynn America Group, LLC; Wynn
                                                                                 27                                          Las Vegas Holdings, LLC; Wynn Las Vegas, LLC
                                                                                 28
                                                                                      20444171

                                                                                                                                           4
                                                                                      Case 2:20-cv-00301-GMN-BNW Document 8 Filed 03/23/20 Page 5 of 5



                                                                                  1                                    CERTIFICATE OF SERVICE

                                                                                  2                  I hereby certify that on the 23rd day of March, 2020, I served a copy of the

                                                                                  3   foregoing WYNN RESORTS, LIMITED, WYNN RESORTS HOLDINGS, LLC, WYNN

                                                                                  4   AMERICA GROUP, LLC, WYNN LAS VEGAS HOLDINGS, LLC, WYNN LAS VEGAS,

                                                                                  5   LLC’S PROPOSED DISCOVERY PLAN by mailing a true and correct copy thereof, postage

                                                                                  6   prepaid, and via electronic mail addressed to:

                                                                                  7                                   NELSON V. JARAMILLO, ESQ.
                                                                                  8                                      (pro hac vice forthcoming)
                                                                                                                       admin@jaramillolawoffice.com
                                                                                  9                                      JARAMILLO LAW FIRM
                                                                                                                              1105 Yale Street
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10                                         Houston, TX 77008
                                                                                 11
                                            100 North City Parkway, Suite 1600




                                                                                                                Attorneys for Plaintiff Alexander X. Jaramillo
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                      702.382.2101




                                                                                 13

                                                                                 14                                                /s/ Paula Kay
                                                                                                                                   An employee of Brownstein Hyatt Farber Schreck,
                                                                                 15                                                LLP
                                                                                 16
                                                                                      IT IS ORDERED that Plaintiff
                                                                                 17   must respond to ECF No. 8,
                                                                                      Defendants' proposed
                                                                                 18
                                                                                      discovery plan and scheduling
                                                                                 19   order, and address whether
                                                                                      he agrees to a stay of
                                                                                 20   discovery by April 6, 2020.
                                                                                 21     IT IS SO ORDERED
                                                                                 22
                                                                                        DATED: March 25, 2020
                                                                                 23

                                                                                 24

                                                                                 25
                                                                                        __________________________________________________
                                                                                 26     BRENDA WEKSLER
                                                                                 27     UNITED STATES MAGISTRATE JUDGE
                                                                                 28
                                                                                      20444171

                                                                                                                                       5
